Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement filed 08/15/2022 fails to comply with 37 CFR 1.98(a)(3)(i) because it does not include a concise explanation of the relevance, as it is presently understood by the individual designated in 37 CFR 1.56(c) most knowledgeable about the content of the information, of each reference listed that is not in the English language.  It has been placed in the application file, but the information referred to therein has not been considered. No English language translation or statement of relevance has been provided for any of the foreign patent documents in either this application file or those of the parent applications, so these references have not been considered.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference signs mentioned in the description: bottom face 156H, fixation apertures 308V (these appear to be labeled with reference sign “306V” in Figure 64), primary blade 118AH, ball mount hole 458AJ, threaded female cavity 445AJ, first guide foot 194AQ, second guide leg 192GG, blade housing 342PP, secondary block wall 527ZZ, secondary block face 529ZZ, first guide foot 194AR, first end 728AR, second end 730AR, blade portion 102AR, secondary deflector face 140BI, ball space 354EA, jack pin 706DD, base cavity 701DK, base wall 703CB, terminal point 958CB, elongate support member 802CB, jack stand lift arm 702CD, superior strut face 933CE, base aperture 705CF, support hole 934CM, multi-function jack stand 699CJ, and support member cannula 811CS.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference characters not mentioned in the description: Plane F (Figure 5), axis S (Figure 77), 141AY (Figure 184), 143AY (Figure 187), 575AX (Figure 204), 737CG/DC (Figure 216/239), 697CG/DA (Figure 216/236), 954CK (Figure 221), 805CN (Figure 224), 807CQ (Figure 228), 763DA/DC (Figure 237/239), 1020DD/DE (Figure 241/244), 1022DD (Figure 241), 1016DJ (Figure 251; this component does not appear analogous to outside surface 1016DD/DE shown in Figure 240/243), and 996 CY (Figure 260).
Examiner recognizes the Applicant has stated that corresponding elements have the same reference numeral and are differentiated by letters in the varying embodiments (e.g. 100A, 100B, 100C, etc.), so reference characters that are not explicitly mentioned in the description have been omitted from the preceding list if there is a corresponding reference character that is mentioned in the description (e.g. 138B has not been defined in the description, but 138A has, so 138B is not objected to).
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “578AX” has been used to designate both a reducer inner face and a reducer interface. Examiner notes that Figure 204 appears to have one of these components labeled as “575AX.” 
Finally, the drawings are objected to because of the following: 
In Figure 94D, there are two sets of “138EJ” and “140EJ”; based on the specification and other figures, it appears that one of these sets should be “134EJ” and “136EJ.”
In Figure 207, two separate components are labeled with “900AX.”
Figures 81-82A and 190 all have reference numerals with suffixes BB, but Figure 190 appears to be showing a separate embodiment of the invention than Figures 81-82A, so it should use a different suffix.
In Figure 235, two separate components are labeled with “304DA.”
In Figures 286 and 287, two separate components are labeled with “100EG/EH”; based on the specification and other figures, it appears that one of these for each figure should be “102EG/EH.”
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities: 
[00635] line 20: “collector 258” should read “collector 258DD”
[00675] line 6: “jack stand base 700CA” should read “jack stand 700CD”
Appropriate correction is required.
Examiner note: The lengthy specification has not been fully checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which Applicant may become aware in the specification, including but not limited to errors identified in the Office actions for the parent applications, 16/049,710 and 16/746,873.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 21-43 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claims 21 and 37, the limitation “the hitch receiver” in line 4 of each claim does not have antecedent basis in the claims. Examiner notes that “a hitch receiver” is recited in lines 12-13 of each claim.
Regarding Claim 25, the scope of the limitation “…that separate an upward facing blade of a splitter from the user” is unclear. Firstly, is “an upward facing blade” meant to refer to the blade portion having an upward facing cut edge recited in Claim 21, or is this meant to be a separate feature? Further, is “a splitter” meant to refer to the splitting tool of Claim 21? Lastly, “the user” does not have antecedent basis in the claim.
Regarding Claim 26, the limitation “the device” does not have antecedent basis in the claim. For examination purposes, it will be assumed that this is meant to refer to the splitting tool.
Regarding Claims 29 and 39, the limitation “said fixation portion cross-sectional profile” does not have sufficient antecedent basis in the claims.
Claims 22-24, 27-28, 30-36, 38, and 40-43 are rejected by virtue of their dependence upon Claims 21 and 37.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 21-22, 24-27, 29-30, 32-33, 35-37, 39, and 43-44 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by McCauley (US 4,945,960).
Regarding Claim 21, McCauley discloses (Figures 1-2 and 4) a splitting tool in an operational configuration comprising: a fixation portion (assembly of lower wood restraint 2, rear support member 14, three point hitch top link connector 40, and tractor top link turn buckle 52) at a distal end of said splitting tool configured to immobilize said splitting tool against downward and torsional forces when inserted within the hitch receiver (see Annotated Figure 1 below) of a vehicle (tractor T); a blade portion (assembly of blade 18, blade receiver 9, and carriage reinforcing means 19) at a proximal end of said splitting tool; said blade portion extending from said fixation portion (clearly seen in Figure 1); said blade portion comprising an upward facing cut edge (upper edge of blade 18); said blade portion comprising a primary deflector face with an opposed secondary deflector face forming a wedge descending from said cut edge (see Annotated Figure 4 below); said splitting tool absent of ground engaging supports extending from said splitting tool used to provide elevated support of said blade portion (clearly seen in figures); whereas said splitting tool is supported entirely by said fixation portion when seated in a hitch receiver of a vehicle during splitting operations (column 10 lines 5-6; the splitter is operated while the hitch is holding the splitter in a raised position, i.e. the splitter is supported entirely by the fixation portion seated in the hitch receiver).

    PNG
    media_image1.png
    572
    812
    media_image1.png
    Greyscale

McCauley Annotated Figure 1

    PNG
    media_image2.png
    205
    431
    media_image2.png
    Greyscale

McCauley Annotated Figure 4
Regarding Claim 22, McCauley discloses (Figure 2) a fixation bore extending horizontally through said fixation portion (aperture extending through three point hitch top link connector 40). Examiner note: regarding the limitation “whereas said fixation bore is configured for seating a hitch pin therein,” McCauley does not explicitly disclose a hitch pin. However, the claim only requires the fixation bore be configured for seating a hitch pin therein, meaning that the fixation bore need only be capable of seating a hitch pin therein; based on the illustration in Figure 2, the aperture through three point hitch top link connector 40 is capable of seating a hitch pin therein to couple it to tractor top link turn buckle 52, so this limitation of the claim is met.
Regarding Claim 24, McCauley discloses (Figure 1) a clamp post (mounting pin in hitch receiver, see Annotated Figure 1 above); said clamp post extending from said fixation portion (assembly of lower wood restraint 2, rear support member 14, three point hitch top link connector 40, and tractor top link turn buckle 52); and whereas said clamp post is configured to extend through a hitch pin hole of a hitch receiver (aperture through hitch receiver indicated in Annotated Figure 1 above). 
Regarding Claim 25, McCauley discloses (Figures 1-11) said splitting tool is absent of multi-part blade guards, shrouds, and shields that separate an upward facing blade (blade 18) of a splitter from the user (it is clearly seen in the figures that the disclosed splitter tool does not comprise any of these components).
Regarding Claim 26, McCauley discloses (Figures 1-11) said splitting tool is absent of wheels coupled to the device for rolling transport of the device on a ground surface (it is clearly seen in the figures that the disclosed splitter tool does not comprise any wheels).
Regarding Claim 27, McCauley discloses (Figure 1) a bottle opener recess (see Annotated Figure 1 above); a bottle flange extending into said bottle opener recess (see Annotated Figure 1 above); and whereas said bottle opener recess and said bottle flange are located at a proximal end of said splitting tool. Examiner note: the limitations “…operable for positioning a bottle cap therein” and “…for engaging a bottle cap” are considered to be recitations of intended use. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.   See In re Casey, 370 F.2d 576, 152 USPQ 235 (CCPA 1967) and In re Otto, 312 F.2d 937, 939, 136 USPQ 458, 459 (CCPA 1963). The bottle opener recess and bottle flange extending thereinto as indicated in Annotated Figure 1 above are capable of having a bottle cap positioned therein and engaging the bottle cap, respectively, so these limitations of the claim are met.
Regarding Claim 29, McCauley discloses (Figure 1) said fixation portion (assembly of lower wood restraint 2, rear support member 14, three point hitch top link connector 40, and tractor top link turn buckle 52) cross-sectional profile is one or the other of: a square profile, an 'I' profile, an 'L' profile, and a '|' profile operable for seating in a hitch receiver (as seen in Figure 1, the lower wood restrain 2 and rear support member 14 of the assembly forming the fixation portion have an L-shaped cross section when viewed from the side, and the assembly is operable to fit in a hitch receiver as indicated in Annotated Figure 1 above).
Regarding Claim 30, McCauley discloses (Figure 1) a log boss (front support members 8) in the form of an enlarged mass at a proximal end of said splitting tool extending above said cut edge (top edge of blade 18). Examiner note: the claim as set forth does not recite any specific structure for “an enlarged mass”; accordingly, the front support members 8 which extend above blade 18 and act to hold the wood in position (column 8 lines 24-27) meet this limitation of the claim.
Regarding Claim 32, McCauley discloses (Figure 11) one of said secondary deflector face and primary deflector face is sloped steeper than the other (see Annotated Figure 11 below). Examiner note: blade 18 shown in Figure 1 and blade 18A shown in Figure 11 are interchangeable within the splitter (column 9 lines 44-50); when blade 18A is used to split wood, this limitation of the claim is met.

    PNG
    media_image3.png
    206
    455
    media_image3.png
    Greyscale

McCauley Annotated Figure 11
Regarding Claim 33, McCauley discloses (Figure 1) said blade portion (assembly of blade 18, blade receiver 9, and carriage reinforcing means 19) is seated superiorly on a body portion (carriage 10) that is in the form of a rectangular tube (shape of carriage 10 is clearly seen in the figures; when the splitter is tilted into its operational position, see column 9 lines 59-64, and the blade portion assembly is moved to split the wood, see column 10 lines 24-29, portions of the blade portion assembly will be seated superiorly to portions of the carriage 10 as the splitter is operated).
Regarding Claim 35, McCauley discloses (Figure 4) said blade portion (assembly of blade 18, blade receiver 9, and carriage reinforcing means 19) further comprises a removable edge portion (column 9 lines 33-35; blade 18 is removable from the remainder of the blade portion).
Regarding Claim 36, McCauley discloses (Figures 1 and 3) said blade portion (assembly of blade 18, blade receiver 9, and carriage reinforcing means 19) is adjustable in height with respect to said fixation portion (assembly of lower wood restraint 2, rear support member 14, three point hitch top link connector 40, and tractor top link turn buckle 52; column 10 lines 24-28: the blade portion assembly is moved from the position shown in Figure 1 to the position shown in Figure 3 during operation, i.e. it is adjustable in height).
Regarding Claim 37, McCauley discloses (Figures 1-2, 4, and 10) a splitting tool in an operational configuration comprising: a fixation portion (assembly of lower wood restraint 2, rear support member 14, three point hitch top link connector 40, and tractor top link turn buckle 52) at a distal end of said splitting tool configured to immobilize said splitting tool against downward and torsional forces when inserted within the hitch receiver (see Annotated Figure 1 above) of a vehicle (tractor T); a blade portion (assembly of blade 18, blade receiver 9, and carriage reinforcing means 19) at a proximal end of said splitting tool; said blade portion extending from said fixation portion (clearly seen in Figure 1); said blade portion comprising an upward facing cut edge (top edge of blade 18); said blade portion comprising a primary deflector face with an opposed secondary deflector face forming a wedge descending from said cut edge (see Annotated Figure 4 above); said cut edge having a length (see Annotated Figure 10 below); said cut edge being within one cut edge length of said fixation portion (Annotated Figure 10 below clearly shows the cut edge being within one cut edge length of rear support member 14 of the fixation portion assembly); whereas said splitting tool is supported entirely by said fixation portion when seated in a hitch receiver of a vehicle during splitting operations (column 10 lines 5-6; the splitter is operated while the hitch is holding the splitter in a raised position, i.e. the splitter is supported entirely by the fixation portion seated in the hitch receiver).

    PNG
    media_image4.png
    502
    686
    media_image4.png
    Greyscale

McCauley Annotated Figure 10
Regarding Claim 39, McCauley discloses (Figure 1) said fixation portion (assembly of lower wood restraint 2, rear support member 14, three point hitch top link connector 40, and tractor top link turn buckle 52) cross-sectional profile is one or the other of: a square profile, an 'I' profile, an 'L' profile, and a '|' profile operable for seating in a hitch receiver (as seen in Figure 1, the lower wood restrain 2 and rear support member 14 of the assembly forming the fixation portion have an L-shaped cross section when viewed from the side, and the assembly is operable to fit in a hitch receiver as indicated in Annotated Figure 1 above).
Regarding Claim 43, McCauley discloses (Figure 1) a guide portion (upper wood restraint 16); a guide surface (lower surface of upper wood restraint 16 which faces blade 18); and whereas said guide surface is positioned parallel, superior, and laterally offset from said cut edge (top edge of blade 18).
Regarding Claim 44, McCauley discloses (Figures 1-2 and 4) a splitting tool secured in a hitch receiver (see Annotated Figure 1 above) in an operational configuration comprising: said hitch receiver secured to a vehicle (tractor T); a fixation portion (assembly of lower wood restraint 2, rear support member 14, three point hitch top link connector 40, and tractor top link turn buckle 52) at a distal end of said splitting tool configured to immobilize said splitting tool against downward and torsional forces when inserted within said hitch receiver; a blade portion (assembly of blade 18, blade receiver 9, and carriage reinforcing means 19) at a proximal end of said splitting tool; said blade portion extending from said fixation portion (clearly seen in Figure 1); said blade portion comprising an upward facing cut edge (top edge of blade 18); said blade portion comprising a primary deflector face with an opposed secondary deflector face forming a wedge descending from said cut edge (see Annotated Figure 4 above); whereas said splitting tool is supported entirely by said fixation portion when seated in a hitch receiver of a vehicle during splitting operations (column 10 lines 5-6; the splitter is operated while the hitch is holding the splitter in a raised position, i.e. the splitter is supported entirely by the fixation portion seated in the hitch receiver).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 23, 28, 38, and 42 are rejected under 35 U.S.C. 103 as being unpatentable over McCauley.
Regarding Claim 23, McCauley discloses (Figure 2) a fixation bore (aperture through three point hitch top link connector 40) operable for securing said fixation portion (assembly of lower wood restraint 2, rear support member 14, three point hitch top link connector 40, and tractor top link turn buckle 52) within a hitch receiver (see Annotated Figure 1 above) of a vehicle (tractor T), but is silent to whether or not it is threaded. One skilled in the art would understand that the structure of the fixation bore would be dependent upon the type of fastener used to couple the splitting tool to the hitch receiver. Threaded fasteners (e.g. bolts and screws) are widely used for coupling components of mechanical systems together, and require a threaded aperture to do so. Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the splitting tool of McCauley such that the fixation bore is threaded in order to accommodate a threaded fastener for securing the fixation portion to the hitch receiver. Examiner note: the limitation “for receiving a threaded clamp bolt” is considered to be a recitation of intended use. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.   See In re Casey, 370 F.2d 576, 152 USPQ 235 (CCPA 1967) and In re Otto, 312 F.2d 937, 939, 136 USPQ 458, 459 (CCPA 1963). The aperture through three point hitch top link connector 40, which is threaded per the modification discussed above, is capable of receiving a threaded clamp bolt, so this limitation of the claim is met.
Regarding Claim 28, McCauley is silent to the dimensions of the splitting tool. However, the Examiner notes that selection of the dimensions for the splitter tool would be accomplished through routine engineering and design practices, which does not in itself warrant patentability. As the Applicant has not set forth any reasoning for the selection of these dimensions that results in an unexpected benefit, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to design the splitter tool disclosed by McCauley such that it is sized to fit in an envelope volume having dimensions 14 inches X 5 inches X 7 inches, because such selection or determination would be the result of routine mechanical optimization, which one would arrive at via routine engineering and design practices.
Regarding Claim 38, McCauley is silent to the dimensions of the splitting tool. However, the Examiner notes that selection of the dimensions for the splitter tool would be accomplished through routine engineering and design practices, which does not in itself warrant patentability. As the Applicant has not set forth any reasoning for the selection of these dimensions that results in an unexpected benefit, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to design the splitter tool disclosed by McCauley such that it is sized to fit in an envelope volume having dimensions 14 inches X 5 inches X 7 inches, because such selection or determination would be the result of routine mechanical optimization, which one would arrive at via routine engineering and design practices.
Regarding Claim 42, McCauley is silent to the dimensions of the cross-section of the fixation portion outer profile. However, the Examiner notes that selection of the dimensions for the various components of the splitter tool would be accomplished through routine engineering and design practices, which does not in itself warrant patentability. As the Applicant has not set forth any reasoning for the selection of these dimensions that results in an unexpected benefit, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to design the fixation portion disclosed by McCauley such that it has a cross-section with an outer profile that measures one of 1.25 inch X 1.25 inch, 2.0 inch X 2.0 inch, 2.5 inch X 2.5 inch, and 3 inch X 3 inch, because such selection or determination would be the result of routine mechanical optimization, which one would arrive at via routine engineering and design practices.
Claims 31 and 40 are is rejected under 35 U.S.C. 103 as being unpatentable over McCauley in view of Albright (US 2005/0279423).
Regarding Claim 31, McCauley does not disclose that the fixation portion is in the form of a ball mount, but does state that any suitable mounting means may be used (column 9 lines 56-59). Albright teaches (Figure 1) a splitting tool (wood splitting machine 10) comprising a fixation portion (trailer tongue 20) for hitching the splitting tool to a vehicle ([0035] lines 10-13), said fixation portion in the form of a ball mount, said ball mount having a ball mount tongue (see Annotated Figure 1 below). As a ball mount is a known mounting means suitable for attaching a wood splitting tool to a vehicle, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the splitting tool disclosed by McCauley such that the fixation portion has the form of a ball mount, said ball mount having a ball mount tongue, as taught by Albright, in order to perform the same function of securing the splitting tool to the hitch receiver of the vehicle. Examiner note: when the combination of McCauley and Albright is made, the connection means between tractor top link turn buckle 52 and the hitch receiver indicated in McCauley Annotated Figure 1 above is replaced with the ball mount having a ball mount tongue taught by Albright.

    PNG
    media_image5.png
    310
    712
    media_image5.png
    Greyscale

Albright Annotated Figure 1
Further regarding Claim 31, the modified McCauley teaches (McCauley Figure 4) that said blade portion (assembly of blade 18, blade receiver 9, and carriage reinforcing means 19) is secured to said ball mount using one or more of: a weld, a fastener, and a pin (blade 18 is secured to the remainder of the blade portion assembly, which is then secured to the fixation portion having the form of a ball mount as discussed in the modification above, via pins 44).
Regarding Claim 40, McCauley does not disclose that the fixation portion is in the form of a ball mount, but does state that any suitable mounting means may be used (column 9 lines 56-59). Albright teaches (Figure 1) a splitting tool (wood splitting machine 10) comprising a fixation portion (trailer tongue 20) for hitching the splitting tool to a vehicle ([0035] lines 10-13), said fixation portion in the form of a ball mount, said ball mount having a ball mount tongue (see Annotated Figure 1 above). As a ball mount is a known mounting means suitable for attaching a wood splitting tool to a vehicle, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the splitting tool disclosed by McCauley such that the fixation portion has the form of a ball mount, said ball mount having a ball mount tongue, as taught by Albright, in order to perform the same function of securing the splitting tool to the hitch receiver of the vehicle. Examiner note: when the combination of McCauley and Albright is made, the connection means between tractor top link turn buckle 52 and the hitch receiver indicated in McCauley Annotated Figure 1 above is replaced with the ball mount having a ball mount tongue taught by Albright.
Further regarding Claim 40, the modified McCauley teaches (McCauley Figure 4) that said blade portion (assembly of blade 18, blade receiver 9, and carriage reinforcing means 19) is secured to said ball mount using one or more of: a weld, a fastener, and a pin (blade 18 is secured to the remainder of the blade portion assembly, which is then secured to the fixation portion having the form of a ball mount as discussed in the modification above, via pins 44).

Allowable Subject Matter
Claims 34 and 41 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, as well as to overcome the rejections under 35 U.S.C. 112(b) set forth in this Office action. 
The following is a statement of reasons for the indication of allowable subject matter: prior art fails to teach, alone or in combination, a splitting tool comprising all the limitations of Claims 21/37, wherein the fixation portion and the blade portion are inseparable. US 4,945,960 to McCauley, which is considered to be the most relevant prior art for Claims 21 and 37, is designed specifically for the blade portion to be separable from the fixation portion, so that the blade may be interchangeable with other kinds of blades or tools, and to facilitate easy maintenance thereof, and thus cannot be modified to meet the limitations of Claims 34 and 41 without destroying this functionality.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	Bradley (US 4,679,607) and Thorstensson (SE 452572) each disclose a wood splitter that hitches to a vehicle and is supported entirely thereby.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TERESA A GUTHRIE whose telephone number is (571)270-5042. The examiner can normally be reached M-F, 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shelley Self can be reached on (571) 272-4524. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TERESA A GUTHRIE/Examiner, Art Unit 3725

/SHELLEY M SELF/Supervisory Patent Examiner, Art Unit 3725